11 Ill. App.2d 332 (1956)
137 N.E.2d 99
Betty Hogsett, Plaintiff,
v.
Wilber Hogsett, Defendant, and Velma Hoyle, Respondent. Velma Hoyle, Appellant,
v.
Wilber Hogsett, Appellee.
Gen. No. 10,924.
Illinois Appellate Court  Second District.
September 13, 1956.
Rehearing denied October 2, 1956.
Released for publication October 2, 1956.
Diver, Diver & Ridge, for appellant.
Donald Ridge, of counsel.
Adeline J. Geo-Karis, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE CROW.
Order affirmed.
Not to be published in full.